Title: To James Madison from Samuel Harrison Smith, 12 May 1814
From: Smith, Samuel Harrison
To: Madison, James


        
          Sir
          May 12. 1814 Washington
        
        Wm. Ward, Collector of the Revenue for the 10th. dist. of Massa. having forwarded his resignation on the very day of your departure I lost no time in writing to Mr. Gerry, who had been previously consulted, at your instance, on the vacation of the office by the rejection of Mr. Gordon by the Senate. Having this morning received Mr. Gerry’s reply,

recommending Levi Thaxter, I have the honor to enclose it. I likewise enclose a letter from Mr. Gordon to Mr. Cutts, not, however, on the presumption that after his rejection by the Senate, it can have much weight. As the collection of the direct tax should commence on the 1st. of next month, I will ask the favor of an early reply. I have the honor to be with great respect
        
          Sa H Smith
        
      